DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (US2016/0178440) in view of Cofer et al. (US2002/0061134).
To claim 9, Uno teach a system of detecting proximity to a computer rack enclosure (Figs. 1A-C, paragraphs 0073-0088, monitoring camera monitors server racks), comprising:
a computer rack enclosure (10A or 10B of Figs. 1A-C); 
a visible boundary marker (32A, 32B of Figs. 10A-C); 
a video camera (20 of Figs. 1A, 3A) configured to capture and transmit image data (Fig. 3A, 20 => 50), including images of the computer rack enclosure and the visible boundary marker positioned proximate (obvious) to the computer rack enclosure (Figs. 4, 9, 10A-C, paragraphs 0170-0171, area defined by region between two straight lines pass through markers 32A and 32B); 
a Video Image Processing Module (VIPM) (50 of Figs. 3A, 7A) configured to receive and process image data from the video camera and communicate image data changes indicative of a breach of a boundary associated with the computer rack enclosure (paragraph 0317, detecting brightness changes to detect whether there exists an illegal intruder despite of glass house description; paragraph 0065, monitoring camera system for ensuring security purpose is applicable to data center or cold storage warehouse as well); and 
a management device configured to receive image data changes (paragraph 0065, transmits an alarm to a mobile terminal, wherein said mobile terminal may be interpreted as the management device; alternatively a computer with a display that receives and displays said image data changes would also be considered as the management device).
But, Uno do not expressly disclose the visible boundary markers being positioned proximate to the computer rack enclosure.
Nevertheless, being positioned on outer surface of the computer rack enclosure would be considered as proximate to.
	Cofer teach a visual object detection system (paragraph 0002, detect object intrusion and/or presence detection within a predefined area or region), wherein the captured image includes an image of a boundary marker positioned in proximity to an area of interest (Figs. 4A-B, paragraphs 0054, 0101, visible boundary marker is applied to define area of interest with equipment inside), and determine if a boundary associated with the rack enclosure has been breached (abstract, Fig. 1, paragraphs 0008-0009, 0079, determines whether an object has intruded into the area of the input image that is defined as the border; paragraph 0090, if a region is detected where the computed difference is greater than a specified threshold, a more detailed analysis can be performed on the region to determine whether the difference is due to an intruding object, a shadow or some other cause, which corresponds to Uno’s teaching above).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Cofer into the system of Uno, in order to further marker implementation and intrusion detection detail.

To claim 10, Uno and Cofer teach claim 9.
Uno and Cofer teach further comprising a plurality of rack enclosures (Uno, Fig. 1B).

To claim 11, Uno and Cofer teach claim 9.


To claim 12, Uno and Cofer teach claim 9.
Uno and Cofer teach further comprising a plurality of video cameras (Cofer, paragraphs 0064-0065, 0069-0070).

To claim 13, Uno and Cofer teach claim 9.
Uno and Cofer teach further comprising a plurality of VIPMs (Uno, paragraph 0114).



Claim(s) 1-8, 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable by Nichani et al. (US6829371) in view of Uno et al. (US2016/0178440) and Cofer et al. (US2002/0061134).
To claim 1, Nichiani teach a system of detecting proximity to a protective area (Fig. 1) comprising:
	a processor configured to
extract a boundary mask image from a captured image (column 9 lines 1-10), 
perform image correction operations on the boundary mask image (302 of Fig. 4, column 13 lines 27-62), 
process the boundary mask image utilizing image processing operations to determine a corrected boundary mask image (303 of Fig. 4, column 13 line 63 to column 14 line 9), 

establish one or more baseline image metrics of the mesh image segments (Fig. 7, column 19 lines 12-28, segmenting, filter, pattern finding are used to identify tape marking in image; column 21 lines 24-46, blobs correspond to marking tape), 
evaluate the one or more baseline image metrics for changes with operational image segment characteristics (column 10 lines 37-57, automatic setup routine may be quickly easily repeated to correct any offset errors; column 19 lines 12-35) and determine if a boundary associated with the protective area has been breached (column 9 lines 33-51), and 
communicate any baseline image metric changes to a management device (column 9 lines 1-10; column 20 lines 51-59, border lines are communicated to processing system).
But, Nichiani do not expressly disclose said protective area comprises a computer rack enclosure housing computer equipment, wherein the captured image includes an image of a boundary marker positioned in proximity to the rack enclosure.
However, it would have been obvious that a rack enclosure under camera surveillance is placed within protection zone of Nichiani.
	Uno teach a computer rack enclosure as an area of interest under camera surveillance (as explained in response to claim 9 above), which would have been an obvious correspondence.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Uno and Cofer into the system of Nichiani, in order to implement intrusion detection system for a rack enclosure in interest.

To claim 14, Nichani, Uno and Cofer teach a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions for detecting proximity to a computer rack enclosure, the sequences of computer-executable instructions including instructions that instruct at least one processor to detecting proximity to a rack enclosure (as explained in response to claim 1 above).
	
To claim 22, Nichani, Uno and Cofer teach a method of detecting proximity to a computer rack enclosure (as explained in response to claim 1 above).



To claims 2, 15 and 23, Nichani, Uno and Cofer teach claims 1, 14 and 22.
Nichani teach wherein the corrected boundary mask image is processed to form a regular tessellation (column 7 lines 28-39, column 14 lines 10-23, column 18 lines 40-62, column 21 lines 24-46, blobs are formed by segmentation, term such as regular holds no definition or clarification).

To claims 3, 16 and 23, Nichani, Uno and Cofer teach claims 1, 14 and 22.
Nichani teach wherein the corrected boundary mask image is processed to form a semi-regular tessellation (column 21 lines 24-46, blobs correspond to marking tape, which obviously makes blob shape customizable into regular, semi-regular, or demi-regular, when interpreting regular in describing shape).

To claims 4, 17 and 23, Nichani, Uno and Cofer teach claims 1, 14 and 22.
NIchani teach wherein the corrected boundary mask image is processed to form a demi-regular tessellation (column 21 lines 24-46, blobs correspond to marking tape, which obviously makes blob shape customizable into regular, semi-regular, or demi-regular, when interpreting regular in describing shape).

To claims 5 and 18, Nichani, Uno and Cofer teach claims 1 and 14.


To claims 6, 19 and 24, Nichani, Uno and Cofer teach claims 1, 14 and 22.
Nichani teach wherein a boundary marker is dynamically shifted in time (column 10 lines 37-57, automatic setup routine may be quickly easily repeated to correct any offset errors, wherein a boundary marker may obviously be shifted in time; moreover, boundary marker may well be changed manually in time as well).

To claims 7 and 20, Nichani, Uno and Cofer teach claims 1 and 14.
Nichani teach wherein a boundary marker comprises one of adhesive tape, infra-red reflective tape, paint, or laser markers (column 19 lines 12-28).

To claims 8, 21 and 25, Nichani, Uno and Cofer teach claims 1, 14 and 22.
Nichani wherein a boundary marker comprises removable objects (column 19 lines 12-28, striped adhesive tape is removable object).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 20, 2021